DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 10/12/2021 is acknowledged.
Claim 2 is amended.
Claims 5-7 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/31/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 10/12/2021 are entered for prosecution. Claims 1-7 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 2 (pages 5-8) in a reply filed 10/12/2021 have been fully considered but are not persuasive.

Regarding claims 1:
Applicant contends that “With respect to the rejection of Claim1 under 35 U.S.C. §103, Applicant respectfully submits that the present amendment overcomes this ground of rejection” (page 5) and that “a person of ordinary skill in the art would not reasonably combine Wu and ZTE whose subjects and objects of transmitting are different, and thus combining them both would be based on impermissible hindsight reasoning. Therefore, Wu and ZTE cannot be properly combined to disclose or suggest all of …” the limitations “as recited in claim 1” (pages 6-7).
The Examiner respectfully disagrees. Wu discloses device and method of handling communication operation with multiple base stations in a dual connectivity mode (see, Wu: para. [0016], “the communication device 100 may perform a transmission/reception via both the BSs 102 and 104.”; “one of the BSs 102 and104 may be a master eNB (MeNB) and the other BS may be a secondary eNB (SeNB) according to the dual connectivity defined in 3rd Generation Partnership Project (3GPP).”) and handling of the communication operation after the RLF or SCG change failure is detected with the SeNB (see, Wu: para. [0030], “The UE may detect a RLF on a cell (e.g. PSCell) of the second BS or detect a SCG change failure, e.g., due to mobility of the UE. Accordingly, the UE suspends the second RB, and transmits a SCG failure information message in response to the detection of the RLF or SCG change failure to the first BS” (i.e., a master eNB (MeNB).). ZTE discloses SeNB change procedure in MR-DC (see, ZTE: Introduction). Therefore, the combination of Wu and ZTE is proper when changing from S-SeNB to T-SeNB in response to the reception of the RRC message (see, Wu: Fig. 4 & 5 and Step 416 & para. [0045]). 
In addition, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, ZTE is only applied to cure deficiencies of Wu for “the master base station acquires latest SCG configuration”, not for “the UE transmits the latest SCG configuration to the MN” since Wu already clearly teaches, “the UE … transmits a SCG failure information message in response to the detection of the RLF or SCG change failure to the first BS”, as set forth above. 
There are different ways for the master base station (e.g, MeNB/MN) to acquire the last SCG configuration (e.g., either from UE or S-SeNB/SN). ZTE discloses one of the ways for MN (e.g., MeNB) to acquire the latest SCG configuration from SN (e.g, S-SeNB) in MR-DC in order to support delta RRC configuration of target SN (e.g.,T-SeNB) (see, ZTE: Proposal 3). Therefore, the disclosure of Wu in view of ZTE reads on the limitations as claimed.

Regarding claim 2:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0212753 A1, hereinafter Wu) in view of ZTE Corporation (“Consideration on SN change in LTE/NR tight networking”, 3GPP TSG-RAN WG#2NR_AdHoc#2, R2-1707384, June 27-29, 2017, hereinafter ZTE).

Regarding claim 1:
Wu teaches a communication system (see, Wu: Fig. 1 and para. [0016]) comprising: a communication terminal device (see, Wu: Fig. 1, Communication device 100); and a plurality of base stations (see, Wu: Fig. 1, BS 102 and BS 104) configured to perform radio communication with the communication terminal device (see, Wu: para. [0016], “the communication device 100 may perform a transmission/reception via both the BSs 102 and 104.”), wherein the (see, Wu: para. [0016], “one of the BSs 102 and104 may be a master eNB (MeNB) and the other BS may be a secondary eNB (SeNB) according to the dual connectivity defined in 3rd Generation Partnership Project (3GPP).”), and when failure occurs in a secondary cell group (SCG) used for communication between the communication terminal device and the secondary base station, the master base station acquires a SCG failure information (see, Wu: para. [0030], “The UE may detect a RLF on a cell (e.g. PSCell) of the second BS or detect a SCG change failure, e.g., due to mobility of the UE. Accordingly, the UE suspends the second RB, and transmits a SCG failure information message in response to the detection of the RLF or SCG change failure to the first BS” (i.e., a master eNB (MeNB).).
	Wu does not explicitly teaches wherein the master base station acquires latest SCG configuration.
	In the same field of endeavor, ZTE teaches wherein the master base station acquires latest SCG configuration (see, ZTE: Section 2, “For MN initiated SN change procedure, MN needs to acquire the latest SCG configuration before sending SN addition request message to target SN”, Proposal 2, and Proposal 3 wherein MN (Master Node) acquires the latest SCG configuration from SN (Secondary Node). Section 10.5.2, MR-DC with 5GC “Before the MN initiates the change of SN, the MN may inform the source SN via SN Change Indication message, to obtain the SCG configuration. The source SN replies with the SN Change Required message including the latest SCG configuration” (see, page 7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings of ZTE in order for MeNB to provide the entire SCG configuration of source SeNB to target SeNB in SeNB Addition Request, so target SeNB can compare the old and new configuration to generate the delta RRC configuration to avoid the necessity of full configuration and to avoid data lose (see, ZTE: Section 2). 

Regarding claim 3: 
As discussed above, Wu in view of ZTE teaches all limitations in claim 1.
	ZTE further teaches wherein when failure occurs in the SCG, the master base station enquires of the secondary base station about the latest SCG configuration, and the secondary base station notifies the master base station of the latest SCG configuration in response to an enquiry from the master base station (see, ZTE: Proposal 2, “For MN initiated SN change procedure in MR-DC, in order to support delta RRC configuration, MN needs to send a request to source SN to acquire the latest SCG configuration before sending addition request to target SN”. Proposal 2, and Proposal 3 wherein MN (Master Node) acquires the latest SCG configuration from SN (Secondary Node). Section 10.5.2, MR-DC with 5GC “Before the MN initiates the change of SN, the MN may inform the source SN via SN Change Indication message, to obtain the SCG configuration. The source SN replies with the SN Change Required message including the latest SCG configuration” (see, page 7)).

Regarding claim 4:
	Wu teaches a base station configured to perform radio communication with a communication terminal device, wherein the base station operates as a master base station of dual connectivity with respect to the communication terminal device (see, Wu: Fig. 1 and para. [0016], BS 102 or BS 104 configured as a master eNB (MeNB) of dual connectivity with respect to the communication terminal device 100), and when failure occurs in a secondary cell group (SCG) used for communication between the communication terminal device and a secondary base station of the dual connectivity, the base station acquires a SCG failure information (see, Wu: para. [0030], “The UE may detect a RLF on a cell (e.g. PSCell) of the second BS or detect a SCG change failure, e.g., due to mobility of the UE. Accordingly, the UE suspends the second RB, and transmits a SCG failure information message in response to the detection of the RLF or SCG change failure to the first BS” (i.e., a master eNB (MeNB).).
Wu does not explicitly teaches wherein the master base station acquires latest SCG configuration.
	In the same field of endeavor, ZTE teaches wherein the master base station acquires latest SCG configuration (see, ZTE: Section 2, Proposal 2 “For MN initiated SN change procedure, MN needs to acquire the latest SCG configuration before sending SN addition request message to target SN”; Section 10.5.2, MR-DC with 5GC “Before the MN initiates the change of SN, the MN may inform the source SN via SN Change Indication message, to obtain the SCG configuration. The source SN replies with the SN Change Required message including the latest SCG configuration” (see, page 7)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings of ZTE in order for MeNB to provide the entire SCG configuration of source SeNB to target SeNB in SeNB Addition Request, so target SeNB can compare the old and new configuration to generate the delta RRC configuration to avoid the necessity of full configuration and to avoid data lose (see, ZTE: Section 2). 

Regarding claim 7:
Claim 7 recites the method which corresponds to the base station of claim 4, and contains no additional limitations. Therefore, claim 7 is rejected by applying the same rationale used to reject claim 4 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of ZTE further in view of Li et al. (US 2020/0169925 A1, hereinafter Li).

Regarding claim 2:
Wu in view of ZTE teaches all limitations in claim 1.
Wu in view of ZTE does not explicitly teach wherein when failure occurs in the SCG, the communication terminal device notifies the master base station of the latest SCG configuration along with notifying the master base station of the failure in the SCG.
In the same field of endeavor, Li teaches wherein when failure occurs in the SCG, the communication terminal device notifies the master base station of the latest SCG configuration along with notifying the master base station of the failure in the SCG (see, Li: para. [0133], “in step S7, if the UE fails to find the best or a suitable SCG cell for PScell relocation, the UE sends a message to the MgNB that a SgNB change is required. In this message transmitted to the MgNB, the UE may provide at least some of the current SCG configuration”; para. [0314], “The message sent in step S7 may be a SCG failure information message.” Here, the UE notifies the master base station of the latest SCG configuration along with a SCG failure information message.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of ZTE to include the teachings of Li in order for MgNB to acquire the current SCG configuration of the UE and to provide the whole SCG configuration to target SgNB, so target SgNB can apply a delta configuration when accepting the SgNB modification request (see, Li: para. [0135]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of ZTE further in view of Li further in view of Van Der Velde et al. (US 2017/0222876 A1, hereinafter Van Der Velde).

Regarding claim 5:
As discussed above, Wu in view of ZTE teaches all limitations in claim 1.
	Wu in view of ZTE does not explicitly teach wherein the communication terminal notifies the master base station of the latest SCG configuration by transmitting a difference between the SCG configuration directly notified to the communication terminal from the secondary base station and the SCG configuration previously performed for the communication terminal by the master base station.
In the same field of endeavor, Li teaches wherein the communication terminal notifies the master base station of the latest SCG configuration (see, Li: para. [0133], “in step S7, if the UE fails to find the best or a suitable SCG cell for PScell relocation, the UE sends a message to the MgNB that a SgNB change is required. In this message transmitted to the MgNB, the UE may provide at least some of the current SCG configuration.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of ZTE to include the teachings of Li in order for MgNB to acquire the current SCG configuration of the UE and to provide the whole SCG configuration to target SgNB (see, Li: para. [0135]). 
Wu in view of ZTE and Li does not explicitly teach wherein the communication terminal transmits a difference between the SCG configuration directly notified to the communication terminal from the secondary base station and the SCG configuration previously performed for the communication terminal by the master base station.
In the same field of endeavor, Van Der Veld teaches wherein the communication terminal transmits a difference between the SCG configuration directly notified to the communication terminal from the secondary base station and the SCG configuration previously performed for the communication terminal by the master base station (see, Van Der Velde: Para. [0214], “At step 905, the UE determines, from the signaled full SCG configuration, the delta (i.e., the changes) to the current PDCP configuration necessary to reconfigure the PDCP.”).
As shown above, Van Der Velde discloses the communication terminal determining a difference between the SCG configuration and the SCG configuration previously performed. Van Der Velde does not explicitly disclose the SCG configuration between notified to the terminal from the secondary base station and the terminal notifying the master base station. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that configuration information can be transmitted from a SCG to a UE and then from the UE to the MCG as one of the obvious variants used in dual connectivity communication. It is well known in the art that dual connectivity communications can be coordinated directly between cell groups, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of ZTE and Li to include the teachings of Van Der Velde in order for the UE to determine the delta configuration to be sent to the master base station (see, Van Der Velde: para. [0214] and Li: para. [0135]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of ZTE further in view of Van Der Velde.

Regarding claim 6:
As discussed above, Wu in view of ZTE teaches all limitations in claim 1.
	Wu in view of ZTE does not explicitly teach wherein the communication terminal stores the SCG configuration directly notified to the communication terminal from the secondary base station in a separate storage area from other RRC configuration information.
In the same field of endeavor, Van Der Velde teaches wherein the communication terminal stores the SCG configuration directly notified to the communication terminal from the secondary base station in a separate storage area from other RRC configuration information (see, Van Der Velde: Para. [0213], “If delta signaling is used, at step 903, the UE applies received signaled changes compared to the current SCG configuration parameters to update the stored SCG parameters.”). It is well known in the art that in order to determine a delta between two different configurations, each configuration needs to be stored separately in different memory storage locations for a processor to perform the comparison of the two different configurations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that storing an SCG configuration from the secondary base station in a separate memory storage area from other RRC configuration as one of the obvious variants used in dual connectivity communication for a delta comparison. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of ZTE to include the teachings of Van Der Velde to store configuration parameters in separate storage areas in order for the UE to determine the delta configuration between the current SCG configuration parameters and the stored SCG configuration parameters (see, Van Der Velde: para. [0213]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471